DETAILED ACTION
Claim History
Original claims 1-91 were filed on February 21, 2020.  With the preliminary amendment of February 21, 2020, claims 1-91 have been cancelled and claims 92-111 have been added.  It is noted that with the amendment to the specification filed March 20, 2020, applicants refiled the original claims.  However, as per the interview of February 22, 2022, applicants explained that the claim set filed February 21, 2020 is to be examined, not the claim set of March 20, 2020.  Claims 92-111 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and/or 372 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 92-104 and 110-111, drawn to a modulator of Receptor for Advanced Glycation End-Products (RAGE) activity where such RAGE activity is induced by an active co-located GPCR; wherein the modulator is a modulator of RAGE ligand-independent activation of RAGE by an activated co-located GPCR, and/or a modulator of RAGE-dependent signaling induced by an activated co-located GPCR.
Group II, claims 105 and 107-1081, drawn to a method for modulating RAGE activity where such RAGE activity is induced by an active co-located GPCR using the modulator of claim 92..
Group III, claims 106, drawn to a method of screening candidate agents for their ability to modulate RAGE activity where such RAGE activity is induced by an active co-located GPCR, the method comprising the steps of: contacting a RAGE polypeptide with a GPCR polypeptide in the presence of a candidate agent where the GPCR polypeptide is constitutively active and/or is activated by addition of an agonist, partial agonist or allosteric modulator of that GPCR; and detecting whether the candidate agent is a modulator of RAGE ligand-independent activation of RAGE by activated co-located GPCR by detecting an effect indicative of modulation of RAGE activation by the presence of the candidate agent and/or by detecting RAGE-dependent signaling that is modulated by the presence of the candidate agent.
Group IV, claims 109, drawn to method for identifying a modulator of RAGE activity where such RAGE activity is induced by an active co-located GPCR, said method comprising 
 
The inventions listed as groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-IV appears to be that they all relate to RAGE.  However, RAGE was well known in the art.  Moreover, Ichiki et al, 2016 teaches testing of the G protein inhibitors pertussis toxin (PTX) and YM-254890 (YM) on ERKl/2 signaling in the presence of activated BL Tl, and in the absence or presence of RAGE (see Figure 3). The document also discloses assays demonstrating the physical interaction of RAGE and BLTl (see Figure 1). Whilst Dl does not demonstrate that PTX or YM results in a greater modulation of downstream RAGE activity when the RAGE polypeptide is present compared to downstream activity in absence of the RAGE polypeptide, it is considered that the document discloses all the essential features of performing the screening method of claim 62. Whilst D 1 makes numerous references that GPCR activity is mediated by RAGE, the attenuation of ERKl/2 signaling (which is noted from the present specification at [0001220] as a downstream signaling pathway of RAGE) by the addition of the G protein inhibitors indicates that GPCR activity contributes to RAGE activation., which anticipates claim 106.   Therefore, groups I-IV share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Accordingly, groups I-IV are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
Species Election
Each of groups I-IV encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on 

For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”2.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
Regarding the requirement for election of species, the following is noted.  All elected species must be consistent with election of one specific method or product.  For example, if applicants elect  (i) the modulator is non-peptidyl below (claim 103), further election of a variant of SEQ ID NO:  1 (claim 93) would be inconsistent. All elected species must be consistent with all other elected species.
If group I (claims 92-104 and 110-111) is elected, elect:
One of: (i) a modulator of RAGE ligand-independent activation of RAGE by an activated co-located GPCR, (ii) a modulator of RAGE-dependent signaling induced by an activated co-located GPCR, or (iii) a modulator of RAGE ligand-independent activation of RAGE by an activated co-located GPCR and a modulator of RAGE-dependent signaling induced by an activated co-located GPCR.
One specific GPCR. 
One or more of:
a)	does not contain the ectodomain of RAGE; or
b)	does not contain an analogue or derivative of the ectodomain of RAGE; or
c)	does not bind to the ligand-binding V-Cl-C2 domains of RAGE; or
d)	inhibits or facilitates signalling that occurs through the C-terminal cytosolic tail of RAGE induced by an activated co-located GPCR; or
e)	inhibits binding that occurs to the C-terminal cytosolic tail of RAGE; or
f)	is a functional substitute for the cytosolic tail of RAGE or a part thereof, and is able to induce downstream RAGE-dependent signalling in the presence or absence of expression of wild-type RAGE upon activation of a co-located GPCR; or
g)	is a non-functional substitute for the cytosolic tail of RAGE or part thereof, which is not able to be activated by a co-located GPCR or facilitate downstream RAGE-dependent signalling and inhibits signalling that occurs through the cytosolic tail of RAGE and RAGE­dependent signalling; or
h)	does not contain the cytosolic tail of RAGE; or
i)	does not contain an analogue, fragment or derivative of the cytosolic tail of RAGE; or

k)	contains the entire ectodomain of RAGE conjugated to an analogue, fragment or derivative of the transmembrane domain of RAGE and does not contain the cytosolic tail of RAGE or a fragment thereof; or
I) contains the entire ectodomain of RAGE conjugated to an analogue, fragment or derivative of the transmembrane domain of RAGE which is greater than 20, greater than 10, or greater than 5 amino acids in length and does not contain the cytosolic tail of RAGE or a fragment thereof; or
m)	contains a truncated ectodomain of RAGE; or
n)	acts in the presence of a truncated ectodomain of RAGE.

One of: (i) the modulator does not comprise isolated or purified peptides which comprise an amino acid sequence represented by Formula I or (ii) the modulator comprises isolated or purified peptides which comprise an amino acid sequence represented by Formula I Zl M Z2.  ►If modulator comprises isolated or purified peptides which comprise an amino acid sequence represented by Formula I Zl M Z2 is elected, further elected one or more of the following.
i.	Zl is absent or Zl is selected from at least one of a proteinaceous moiety comprising from about 1 to about 50 amino acid residues, or Zl is a cell penetrating peptide or Zl is a fragment of the RAGE cytosolic tail;
ii.	Mis;
A.	the amino acid sequence or peptide as set forth in SEQ ID NO: 1; or
B.	an analogue, fragment or derivative thereof; or
C.	an analogue of the wild-type human (-terminal cytosolic tail of the RAGE polypeptide as set forth in SEQ ID NO: 1 that shares at least 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, or 99% sequence identity or similarity with, or differs at no more than 1, 2, 3, 5,10, 15 or 20 amino acid residues from the wild-type human (-terminal cytosolic tail of RAGE polypeptide sequence;
D.	comprises any 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, or 42 amino acid fragment of the (­terminal cytosolic tail of the wild-type RAGE polypeptide; or
E.	is an analogue of the fragment that shares at least 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88,89,90,91,92,93,94,95,96,97,98,or 99%sequence identity or similarity with, or differs at no more than 1, 2, 3, 5, 10, 15 or 20 amino acid residues from the fragment; or
F.	is an analogue, fragment or derivate of SEQ ID NO: 1 that contains at least residues 379-390; or
G.	is a peptide of the formula SEQ ID NO: 2, or an analogue or derivative thereof; or
H.	is a peptide of the formula SEQ ID NO: 5, or an analogue or derivative thereof; or
I.	is a peptide of the formula SEQ ID NO: 6, or an analogue or derivative thereof; or
J.	is a peptide of the formula SEQ ID NO: 7, or an analogue or derivative thereof; or
K.	is a peptide of the formula SEQ ID NO: 8, or an analogue or derivative thereof; or
L.	is a peptide of the formula SEQ ID NO: 9, or an analogue or derivative thereof; or
M.	is a peptide of the formula SEQ ID NO: 10, or an analogue or derivative thereof; or
N. is a peptide of the formula SEQ ID NO: 11, or an analogue or derivative thereof; or

P. is a peptide of the formula SEQ ID NO: 13, or an analogue or derivative thereof;
iii. Z2 is absent or Z2 is a proteinaceous moiety comprising from about 1 to about 50 amino acid residues or Z2 is a cell penetrating peptide or Z2 is a fragment of the RAGE cytosolic tail; 
II. the modulator is an analogue of the peptide of any one of SEQ ID NOs: 1, 2, 5, 6,
7, 8, 9, 10, 11, 12 or 13, wherein the analogue shares at least 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, or 99% sequence identity or similarity with, or differs at no more than 1, 2, 3, 5 or even 10 amino acid residues from the peptide of any one of SEQ ID NOs: 1, 2, 5, 6, 7, 8, 9, 10, 11, 12 or 13.\
iv.	the modulator is a polypeptide derived from human wild-type RAGE polypeptide, wherein the polypeptide lacks serine-391 of the (-terminal cytosolic tail of human wild-type RAGE polypeptide; or
v.	the modulator is a polypeptide derived from human wild-type RAGE polypeptide, wherein the polypeptide is modified at serine-391, of the (­terminal cytosolic tail of human wild-type RAGE polypeptide; or
vi.	the modulator is a polypeptide derived from human wild-type RAGE polypeptide, wherein serine-391 of the (-terminal cytosolic tail of human wild-type RAGE polypeptide is substituted with an amino acid residue selected from the group: glutamine, praline, threonine, leucine, alanine, cysteine, arginine, lysine, aspartate, glutamate, glycine, histidine, methionine, phenylalanine, valine, asparagine, isoleucine, tryptophan or tyrosine.

Elect one or more of the following. The modulator of claim 92, wherein;
i.	the modulator does not modulate the interaction of RAGE and Diaphanous-1; or
ii.	the modulator lacks or has an impaired ability to bind Diaphanous-1 relative to human wild-type RAGE; or
iii.	the modulator is a peptide characterised in that the peptide lacks the RAGE­Diaphanous-1 binding site R366-Q367; or
iv.	the modulator is a peptide having an altered RAGE-Diaphanous-1 binding site R366-Q367; or
v.	the modulator is a peptide having an altered RAGE-Diaphanous-1 binding site characterised in that the residues at R366/Q367 are deleted or substituted with other residues in order to impair or abolish this site.

 Elect one of (i) the modulator of claim 95, wherein the modulator does not inhibit the binding of the C-terminal cytosolic tail of wild-type RAGE or (ii) the modulator of claim 95, wherein the modulator inhibits the binding of the C-terminal cytosolic tail of wild-type RAGE. ►If ii) the modulator of claim 95, wherein the modulator inhibits the binding of the C-terminal cytosolic tail of wild-type RAGE is elected, further elect one or more of the following.
Ras GTPase-activating-like protein (IQGAPl), Radixin, Ezrin or Moesin, IRAK4, TIRAP, Olfactory receptor 2T2, ADP/ATP translocase 2, Protein phosphatase lG, lntercellular adhesion molecule 1, Protein DJ-1 (PARK7), Calponin-3, Drebrin, Filamin B, Ras-related protein Rab-13, Proteolipid protein 2, Coron in, S100 All, Succinyl-CoA ligase [GDP-forming] subunit alpha, 

Elect one of (i) the modulator of claim 92, wherein the modulator does not inhibit the binding of the C-terminal cytosolic tail of wild-type RAGE or (ii) the modulator of claim 92, wherein the modulator inhibits the binding of the C-terminal cytosolic tail of wild-type RAGE. ►If ii) the modulator of claim 92, wherein the modulator inhibits the binding of the C-terminal cytosolic tail of wild-type RAGE is elected, further elect one or more of the following.
Ras GTPase-activating-like protein (IQGAPl), Radixin, Ezrin or Moesin, IRAK4, TIRAP, Olfactory receptor 2T2, ADP/ATP translocase 2, Protein phosphatase lG, lntercellular adhesion molecule 1, Protein DJ-1 (PARK7), Calponin-3, Drebrin, Filamin B, Ras-related protein Rab-13, Proteolipid protein 2, Coron in, S100 All, Succinyl-CoA ligase [GDP-forming] subunit alpha, Hsc70-interacting protein, Apoptosis Inhibitor 5, neuropilin, cleavage stimulation factor, growth factor receptor-bound protein 2, sec61 beta subunit, Dock7 or Nckl.

Elect one of (i) the modulator of claim 93, wherein the modulator does not inhibit the binding of the C-terminal cytosolic tail of wild-type RAGE or (ii) the modulator of claim 93, wherein the modulator inhibits the binding of the C-terminal cytosolic tail of wild-type RAGE. ►If ii) the modulator of claim 93, wherein the modulator inhibits the binding of the C-terminal cytosolic tail of wild-type RAGE is elected, further elect one or more of the following.
Ras GTPase-activating-like protein (IQGAPl), Radixin, Ezrin or Moesin, IRAK4, TIRAP, Olfactory receptor 2T2, ADP/ATP translocase 2, Protein phosphatase lG, lntercellular adhesion molecule 1, Protein DJ-1 (PARK7), Calponin-3, Drebrin, Filamin B, Ras-related protein Rab-13, Proteolipid protein 2, Coron in, S100 All, Succinyl-CoA ligase [GDP-forming] subunit alpha, Hsc70-interacting protein, Apoptosis Inhibitor 5, neuropilin, cleavage stimulation factor, growth factor receptor-bound protein 2, sec61 beta subunit, Dock7 or Nckl.

One of: (i) the modulator of claim 97 does not further comprise two or more features selected from the group: a first charged or hydrogen bonding group (A), a second charged or hydrogen bonding group (B), a third charged or hydrogen bonding group (C), and a hydrophobic group (D), wherein the distances between the site points of the features are as follows, within a tolerance of up to ±10 A, ±5 A, ±2A, or ±1 A provided the distances between the features is positive in magnitude;  or (ii) modulator of claim 97 further comprising two or more features If (ii) is elected, further elect two or more specific features. 
One of: (i) the modulator of claim 98 does not further comprise two or more features selected from the group: a first charged or hydrogen bonding group (A), a second charged or hydrogen bonding group (B), a third charged or hydrogen bonding group (C), and a hydrophobic group (D), wherein the distances between the site points of the features are as follows, within a tolerance of up to ±10 A, ±5 A, ±2A, or ±1 A provided the distances between the features is positive in magnitude;  or (ii) modulator of claim 98 further comprising two or more features selected from the group: a first charged or hydrogen bonding group (A), a second charged or hydrogen bonding group (B), a third charged or hydrogen bonding group (C), and a hydrophobic group (D), wherein the distances between the site points of the features are as follows, within a tolerance of up to ±10 A, ±5 A, ±2A, or ±1 A provided the distances between the features is positive in magnitude. If (ii) is elected, further elect two or more specific features.
One of: (i) the modulator of claim 92 does not further comprise two or more features selected from the group: a first charged or hydrogen bonding group (A), a second charged or hydrogen bonding group (B), a third charged or hydrogen bonding group (C), and a hydrophobic group (D), wherein the distances between the site points of the features are as follows, within a tolerance of up to ±10 A, ±5 A, ±2A, or ±1 A provided the distances between the features is positive in magnitude;  or (ii) modulator of claim 92 further comprising two or more features selected from the group: a first charged or hydrogen bonding group (A), a second charged or hydrogen bonding group (B), a third charged or hydrogen bonding group (C), and a hydrophobic group (D), wherein the distances between the site points of the features are as follows, within a If (ii) is elected, further elect two or more specific features.
One of: (i) the modulator is non-peptidyl or (ii) the modulator is peptidyl..
One of: (i) the modulator is not a medicament or (ii) the modulator is a medicament.
 
If group II (claims 105 and 107-108) is elected, elect:
One of: (i) the modulator is non-peptidyl or (ii) the modulator is peptidyl..

If group III (claims 106) is elected, elect: 
One of: (i) the GPCR polypeptide is constitutively active, (ii) the GPCR polypeptide is activated by addition of an agonist, partial agonist or allosteric modulator of that GPCR, or (iii) the GPCR polypeptide is constitutively active and is activated by addition of an agonist, partial agonist or allosteric modulator of that GPCR.
One of: (i) detecting an effect indicative of modulation of RAGE activation by the presence of the candidate agent or (ii) detecting an effect indicative of modulation of RAGE activation by detecting RAGE-dependent signaling that is modulated by the presence of the candidate agent, or (iii) detecting an effect indicative of modulation of RAGE activation by the presence of the candidate agent and by detecting RAGE-dependent signaling that is modulated by the presence of the candidate agent.
One of: (i) the step of using an inhibitor of RAGE ligand binding to the RAGE ectodomain that as such inhibits activation of RAGE in a RAGE ligand­dependent manner or (ii) the step of using a RAGE polypeptide that is mutated and/or truncated such that it is not able to bind RAGE ligands to its ectodomain and as such is not able to be activated in a RAGE ligand-dependent manner. 
Elect one of: (i) if the candidate agent modulates the RAGE-dependent signal detected when a RAGE polypeptide is contacted with a GPCR polypeptide, the method further comprises determining whether, and/or the extent to which the candidate agent modulates the RAGE-dependent signal in the absence of the GPCR polypeptide such that the candidate agent that results in greater modulation of the RAGE-dependent signal when the GPCR polypeptide is present is selective for modulating RAGE-ligand independent activation of RAGE by activated co-located GPCR or (ii) if the candidate agent modulates the signal detected when a RAGE polypeptide is contacted with a GPCR polypeptide, the method further comprises determining whether, and/or the extent to which the signal is generated in the absence of the RAGE polypeptide and if the signal is generated in the absence of the RAGE polypeptide, determining whether, and/or the extent to which the candidate agent modulates the signal in the absence of the RAGE polypeptide such that the candidate agent that results in greater modulation of the signal when the RAGE polypeptide is present is selective for modulating RAGE-ligand independent activation of RAGE by activated co-located GPCR over RAGE-independent signalling resulting from activation of the co-located GPCR.
Elect one of: (i) the screening method does not further comprise the step of assessing, proximity of the RAGE polypeptide to a co-located GPCR or (ii) the screening method further comprises the step of assessing, proximity of the RAGE polypeptide to a co-located GPCR.

If group IV (claims 109) is elected, elect:
Two or more of:  a first charged or hydrogen-bonding group (A), a second charged or hydrogen-bonding group (B), a third charged or hydrogen-bonding group (C), and a hydrophobic group (D), wherein the distances in between the features are as follows, within a tolerance of up to ±10 A, ±5 A, ±2 A, or ±1 A, provided the distances between the features is positive in magnitude.
One of: (i) hydrophobic moieties are so located, (ii)  charged moieties are so located, (iii)  hydrophobic and charged moieties are so located, or (iv)  hydrogen bonding moieties are so located.

As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence 
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is assumed that claims 107-108 are meant to be dependent from claim 105.
        2 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).